EXHIBIT99.2 Consolidated Interim Financial Statements of (Unaudited) NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. For the three-month periods ended May 31, 2013 and 2012 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Financial Statements (Unaudited) For the three-month periods ended May 31, 2013 and 2012 Financial Statements Consolidated Interim Statements of Financial Position 1 Consolidated Interim Statements of Earnings and Comprehensive Loss 2 Consolidated Interim Statements of Changes in Equity 3 Consolidated Interim Statements of Cash Flows 5 Notes to Consolidated Interim Financial Statements
